Per Curiam.
Defendant appeals from an order contained in a decree of divorce, vesting in the plaintiff all right, title and interest in the real property of the parties that is located in Underhill, Vermont. The defendant contends that the trial court erred in not honoring a separation agreement, which provided that the defendant would have the care, custody and possession of the real estate, furniture and fixtures in Under-hill but that the proceeds were to be divided equally in the event of sale. The trial court found this agreement to be unjust, unfair, and unreasonable, and concluded that it was unconscionable.
The record supports its findings and conclusion. The decision of the court not to incorporate the provisions of the separation agreement is without error. Harrigan v. Harrigan, 135 Vt. 249, 250, 373 A.2d 550, 552 (1977); Strope v. Strope, 131 Vt. 210, 217, 303 A.2d 805, 809 (1973).

Judgment affirmed.